—Order unanimously'reversed and motion granted in accordance with the following memorandum: The denial of defendant’s motion was an improvident exercise of discretion. Defendant should be permitted to serve its demand for a bill of particulars and should be allowed to take the oral deposition sought pursuant to the notice served. To expedite the disposition of this matter and to avoid undue delay such proceedings shall be conducted under the supervision and' direction of Justice Daniel E. Macken. (Appeal from order of Monroe Special Term denying motion to take oral deposition and other relief.) Present — Goldman, P. J., Marsh, Moule; Cardamone and Simons, JJ.